Name: 81/335/EEC: Council Decision of 12 May 1981 replacing a member of the Advisory Committee on Freedom of Movement for Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-05-20

 Avis juridique important|31981D033581/335/EEC: Council Decision of 12 May 1981 replacing a member of the Advisory Committee on Freedom of Movement for Workers Official Journal L 133 , 20/05/1981 P. 0024****( 1 ) OJ NO L 257 , 15 . 10 . 1968 , PP . 8 AND 9 . COUNCIL DECISION OF 12 MAY 1981 REPLACING A MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS ( 81/335/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1612/68 OF 15 OCTOBER 1968 ON FREEDOM OF MOVEMENT OF WORKERS WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 27 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 17 MARCH 1980 APPOINTING , FOR THE PERIOD ENDING ON 16 MARCH 1982 , MEMBERS AND ALTERNATE MEMBERS TO THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS , WHEREAS , FOLLOWING THE RESIGNATION OF MR HAYDEN , OF WHICH THE COUNCIL WAS NOTIFIED ON 13 APRIL 1981 , A MEMBER ' S SEAT HAS FALLEN VACANT ON THE ABOVEMENTIONED COMMITTEE IN THE GOVERNMENT REPRESENTATIVES CATEGORY ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 13 APRIL 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR BRIAN FITZPATRICK IS HEREBY APPOINTED MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS IN PLACE OF MR HAYDEN FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 16 MARCH 1982 . DONE AT BRUSSELS , 12 MAY 1981 . FOR THE COUNCIL THE PRESIDENT G . BRAKS